United States Court of Appeals
                for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   February 28, 2022
                                No. 21-10427                         Lyle W. Cayce
                                                                          Clerk

Sealed Appellee,

                                                          Plaintiff—Appellee,

                                    versus

Sealed Appellant,

                                                      Defendant—Appellant.


               Appeal from the United States District Court
                   for the Northern District of Texas
                        USDC No. 4:20-CV-1344


Before King, Graves, and Ho, Circuit Judges.
Per Curiam:*
       This sealed appeal arises from a civil commitment order issued by a
magistrate judge. Appellant contends that the government lacked authority
to pursue her civil commitment because her hospitalization before these
proceedings twice exceeded the hospitalization orders issued by the Florida
district court presiding over her criminal case.


       *
         Pursuant to 5th Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Circuit Rule 47.5.4.
                                  No. 21-10427


       However, we must first examine our own jurisdiction. See Nat’l
Football League Players Ass’n v. Nat’l Football League, 874 F.3d 222, 225 (5th
Cir. 2017) (“[W]e must examine jurisdiction whenever [it] appears fairly in
doubt.” (citation and quotation marks omitted)). A magistrate judge issued
the civil commitment order below and presided over the commitment
proceedings. A magistrate judge’s authority to issue dispositive orders derives
from Article III district courts, and that authority must be properly delegated.
A district court may refer a matter to a magistrate judge for pretrial, non-
dispositive orders under 28 U.S.C. § 636(b). But a magistrate judge acting
under § 636(b) delegation has no power to dispose of a case, and rather may
only make recommendations, with the district court retaining the power to
accept, reject, or modify the proposal before finally deciding the case. 28
U.S.C. § 636(b)(1). Referral under § 636(b) does not require parties’ consent.
       Alternatively, under 28 U.S.C. § 636(c)(1), a magistrate judge “may
conduct any or all proceedings in a jury or nonjury civil matter and order the
entry of judgment in the case, when specially designated to exercise such
jurisdiction by the district court[.]” (emphasis added). We have identified two
requirements for magistrate judges to exercise § 636(c)(1) authority:
“(1) both parties consent to the jurisdiction of the magistrate judge and
(2) the district judge specifically designates the magistrate judge to conduct
civil proceedings[.]” Cooper v. Brookshire, 70 F.3d 377, 378 n.6 (5th Cir.
1995); Mendes Junior Int’l Co. v. M/V Sokai Maru, 978 F.2d 920, 924 (5th
Cir. 1992) (“When the magistrate enters judgment pursuant to 28 U.S.C.
§ 636(c)(1), absence of the appropriate consent and reference (or special
designation) order results in a lack of jurisdiction (or at least fundamental
error that may be complained of for the first time on appeal).”).
       The district judge referred this case to the magistrate judge early on,
shortly after the government had filed its petition. This order referred the
case to the magistrate judge for “pretrial management” and specified that



                                       2
                                  No. 21-10427


(1) “non-dispositive motions are referred to the magistrate judge for
determination according to 28 U.S.C. 636(b)(1)(A) and Fed. R. Civ. P.
72(a)”; (2) “case-dispositive motions are referred to the magistrate judge for
recommendation according to 28 U.S.C. 6[3]6(b)(1)(B) and Fed. R. Civ. P.
72(b)(1)”; and (3) “[a]ll other pretrial matters, including scheduling and
alternative dispute resolution are referred to the magistrate judge for
appropriate action consistent with applicable law.”
       Here, we need not reach whether the parties consented to the
magistrate judge’s authority by failing to object, because the district court
never delegated § 636(c)(1) authority, a point on which the parties now agree.
The district court’s referral order referred only to pretrial, non-dispositive
issues, and expressly retained the district court’s authority to accept, modify,
or reject the magistrate judge’s recommendations on dispositive issues. And
there is no local rule in the Northern District of Texas that could be
construed to delegate § 636(c)(1) authority by default. Cf. Booker v. Collins,
2001 WL 422883, at *2 (5th Cir. Apr. 5, 2001). The magistrate judge
therefore lacked authority to order Appellant civilly committed, depriving us
of jurisdiction to hear this appeal. See Hill v. City of Seven Points, 230 F.3d
167, 169-70 (5th Cir. 2000) (“[W]ithout the requisite § 636(c)(1) special
designation, we lack jurisdiction over the appeal from the magistrate judge’s
summary judgment ruling.”).
       We therefore VACATE the magistrate judge’s civil commitment
order and we REMAND this case to the district court to either resolve the
government’s petition in the first instance or construe the magistrate judge’s
order as a report and recommendation and allow the parties to file objections.




                                       3